                          IN THE TINITED STATES DISTzuCT COURT
                          FOR THE NORTHERN DISTzuCT OF TEXAS
                                     DALLAS DIVISION

DARRON LASHAWN COLLIER.                               )
                                                      )
                        Petitioncr,                   )
                                                      )
                                                      )
                                                      )
DIRECTOR, TDCJ-CID,                                   )
                                                      )
                        Respondent.                   )   CiviI Action No.    3:   1   8-CV-2208-C-BT

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Petitioner's petition for a writ of habeas

corpus should be dismissed.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, conclusions, and Recommendation

are hereby   ADoPTED     as the   findings and conclusions of the court. For the reasons stated

therein, the Court ORDERS that Petitioner's petition for a writ of habeas corpus under 28 U.S.C.

$ 2254 be    DISMISSED.
                                  a   .+t
        SO ORDERED this         2a"y of May,202l.

                                                              1,
                                                                         I z 4

                                                  SA          C         GS
                                                  S       R             STATES DIS                JI]DGE


                                                                                           \
        I Petitioner has failed to file objections to the Magistrate Judge's Findings, C onc lusions, and
Recommendation and the time to do so has now expired.
